ACCEPTED
                                                                                   06-15-00079-CV
                                                                        SIXTH COURT OF APPEALS
                                                                              TEXARKANA, TEXAS
                                                                             12/22/2015 9:49:40 AM
                                                                                  DEBBIE AUTREY
                                                                                            CLERK

                               NO. 06-15-00079-CV

                                                                  FILED IN
                                                           6th COURT OF APPEALS
                                 IN THE                      TEXARKANA, TEXAS
                         SIXTH COURT OF APPEALS            12/22/2015 9:49:40 AM
                            TEXARKANA, TEXAS                    DEBBIE AUTREY
                                                                    Clerk


                                JAVIER JAIMES
                                 APPELLANT

                                       V.

                                ZENAW MERSHA
                                  APPELLEE


       ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2
     TRAVIS COUNTY, TEXAS, HON. TODD T. WONG, PRESIDING


                             NOTICE OF APPEARANCE
   ______________________________________________________________

TO THE HONORABLE SIXTH COURT OF APPEALS:

      Please take notice that Clark Richards with the law firm of Richards

Rodriguez & Skeith, LLP has agreed to represent Javier Jaimes in this appeal

through the Third Court of Appeals in Austin Pro Bono Program. Clark Richards’

information is as follows:
                               Clark Richards
                             State Bar No. 90001613
                             crichards@rrsfirm.com
                       Richards Rodriguez & Skeith, LLP
                          816 Congress Ave., Suite 1200
                              Austin, Texas 78701
                               Tel (512) 476-0005
                               Fax (512) 476-1513

      Appellant asks the Court to instruct the clerk to change the records to reflect

that Clark Richards is counsel for Appellant in this case on appeal.


                                       Respectfully submitted,




                                       _______________________
                                       Clark Richards
                                       State Bar No. 90001613
                                       crichards@rrsfirm.com
                                       Richards Rodriguez & Skeith, LLP
                                       816 Congress Ave., Suite 1200
                                       Austin, Texas 78701
                                       Tel (512) 476-0005
                                       Fax (512) 476-1513

                                       ATTORNEYS FOR APPELLANT




                                          2
                        CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document has been delivered to the
following counsel of record on this 22nd day of December 2015 by fax and e-mail:

David Sadegh
The Law Office of David J. Sadegh
10203 Birchridge Drive, Suite 210
Humble, Texas 77338
Fax 832-644-6236
djsadegh@sadeghlaw.com




                              _________________________________
                              CLARK RICHARDS




                                       3